Citation Nr: 1641881	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  11-34 326	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and adjustment disorder with anxiety and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and adjustment disorder with anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a timely notice of disagreement (NOD) in May 2010 and the RO issued a statement of the case (SOC) in December 2011.  The Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.

While the Veteran has only perfected an appeal as to posttraumatic stress disorder (PTSD), the Board has more broadly characterized the appeal as encompassing the matters set forth on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The favorable decision to reopen the Veteran's claim of entitlement to service connection is set forth in the decision below.  The merits of this claim are addressed in the REMAND below.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By way of an October 2004 rating decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for posttraumatic stress disorder.  The Veteran did not appeal and did not submit new and material evidence within one year.

2.  Evidence received since October 2004 relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The October 2004 rating decision which denied reopening the Veteran's claim of entitlement to service connection for posttraumatic stress disorder is final; new and material evidence has been submitted and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's petition to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

By way of an October 2004 rating decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and the Veteran did not file a timely NOD or submit new and material evidence within one year; therefore, the October 2004 rating decision is final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 3.160, 20.302, 20.1103.

Evidence received since this final decision, via VA treatment records, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.  Specifically, the Veteran's claim had been denied because he did not have a diagnosis of PTSD or any record of treatment for mental health.  See, e.g., Rating Decision, 7 (Oct. 21, 2004).  Notably, treatment records from August 2016, indicate a diagnosis of adjustment disorder, with anxiety and depression.  See VA Treatment Records, 1 (Aug. 18, 2016) (Virtual VA); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (service connection claims for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities).  As the evidence of a diagnosed psychiatric disability is both new and material, the Veteran's claim should be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2016).  However, for the reasons discussed below, additional development is required prior to a decision on the merits of the claim. 


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and adjustment disorder with anxiety and depression is granted. 


REMAND

As noted above, the Board has reopened the Veteran's claim of service connection for an acquired psychiatric disorder.  In his most recent VA examination from December 2011, the examiner did not indicate any diagnosed psychiatric disorder.  See VA examination, 2-3 (Nov. 30, 2011) (VBMS).  Treatment records from August 2016 indicate a diagnosis of adjustment disorder, with anxiety and depression.  See VA Treatment Records, 1 (Aug. 18, 2016) (Virtual VA).  

In light of this recent development, the Board finds that a new VA examination is required to fairly adjudicate the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative medical opinions are based on sufficient facts); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination, it must provide an adequate one).  The claims file should also be updated with any new, relevant, mental health treatment records.

  Accordingly, the case is REMANDED for the following action:
1.  Request that the Veteran identify any outstanding sources of treatment for his psychiatric disorders.  Collect and associate with the claims file any such records. 

2.  Collect and associate with the claims file any outstanding VA treatment records related to the Veteran's psychiatric disorders. 

3.  Then, schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file should be made available to the examiner.

The examiner should address the following inquiries:

(A)  Identify all diagnoses of any psychiatric disorders currently present.

(B)  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the disorder(s) is directly related to service. 

If PTSD is diagnosed, the examiner should specifically indicate whether the Veteran's diagnosis of PTSD is based on his reported in-service stressors. 

The rationale for any opinion offered should be provided.

4.  Then, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


